Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 1 of 25 Page ID #:1708




     Mark R. Pachowicz (SBN 138108)
   1 mark@pachowicz.com
   2 Jennie Hendrickson (SBN 144562)
     jennie@pachowicz.com
   3 PACHOWICZ | GOLDENRING APLC
     6050 Seahawk Street
   4 Ventura, CA 93003-6622
   5 Tel: (805) 642-6702 / Fax: (805) 805-642-3145
   6 Attorneys for Plaintiff, ESTATE OF ANDREW RICARDEZ, Deceased, Through
     His Successor in Interest Rick Ricardez and RICK RICARDEZ, Individually
   7
     Sonia M. Mercado (SBN 117069)
   8 Soniamer2002@yahoo.com
   9 SONIA MERCADO & ASSOCIATES
     5711 W. Slauson Ave., Suite 100
  10 Culver City, California 90230
     Telephone: (310) 410-2981; Fax: (747) 264-1841
  11
  12 Attorneys for Plaintiff ANGELA PEREZ, Individually and as Successor in Interest
  13
                            UNITED STATES DISTRICT COURT
  14
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  15
  16
     ESTATE OF ANDREW RICARDEZ,                Case No. 2:20-cv-00079-JFW (ASx)
  17 Deceased, Through His Successor In
     Interest, Rick Ricardez and RICK
  18 RICARDEZ, Individually And As            Assigned to: Hon. John F. Walter
  19 Successor In Interest; ANGELA            Honorable Alka Sagar, Magistrate
                                              Judge
     PEREZ, Individually And As Successor
  20 In Interest,
                                              JOINT STIPULATED DISCOVERY
  21                      Plaintiffs,         PROTECTIVE ORDER
                   vs.
  22
  23 COUNTY OF VENTURA, a public               Complaint Filed:   1/3/2020
     entity; VENTURA COUNTY                    Trial Date:        6/8/21
  24 SHERIFF’S OFFICE; SHERIFF BILL            Disc. Cut-off:     4/1/2021
     AYUB, individually and in his official    Pre-Trial:         5/28/2021
  25 capacity as Sheriff; CALIFORNIA
  26 FORENSIC MEDICAL GROUP, INC.
     (AKA Correctional Medical Group
  27           JOINT STIPULATION FOR A PROTECTIVE ORDER
               2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 2 of 25 Page ID #:1709




     Companies, Inc. and AKA
   1 WELLPATH); H.I.G. CAPITAL, LLC.;
   2 TAYLOR FITHIAN, M.D.,
     individually and in his official capacity;
   3 PAUL ADLER, D.O., individually and
     in his official capacity; RONALD
   4 POLLACK, M.D., individually and in
   5 his official capacity; NITIN NANDA,
     M.D.; JUSTIN R. REYNA, individually
   6 and in his official capacity; KIP
     HALLMAN, individually and in his
   7 official capacity; ELAINE HUSTEDT,
     individually and in her official capacity;
   8 MAHSA CHADORCHI, and DOES 1
   9 through 10, inclusive.
  10                    Defendants.
  11
  12
  13 ALL THE PARTIES TO THIS STIPULATED PROTECTIVE ORDER ARE AS
  14 FOLLOWS:
  15
  16 Mark R. Pachowicz (SBN 138108)
     mark@pachowicz.com
  17 Jennie Hendrickson (SBN 144562)
     jennie@pachowicz.com
  18 PACHOWICZ | GOLDENRING APLC
  19 6050 Seahawk Street
     Ventura, CA 93003-6622
  20 Tel: (805) 642-6702 / Fax: (805) 805-642-3145
     Attorneys for Plaintiffs Estate of Andrew Ricardez and Rick Ricardez, Individually
  21
  22 Sonia M. Mercado (SBN 117069)
     soniamer2002@yahoo.com
  23 SONIA MERCADO & ASSOCIATES
     5711 W. Slauson Ave., Suite 100
  24 Culver City, California 90230
     Tel: 310.410.2981; Fax: 747-264-1841
  25 Attorneys for Plaintiff Angela Perez
  26
                                              2
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 3 of 25 Page ID #:1710




   1
       PAUL B. BEACH (SBN 166265)
   2   pbeach@lbaclaw.com
       JAMES S. EICHER, JR. (SBN 213796)
   3   jeicher@lbaclaw.com
       ROCCO ZAMBITO, JR. (SBN 306115)
   4   rzambito@lbaclaw.com
       LAWRENCE BEACH ALLEN & CHOI, PC
   5   100 W. Broadway, Suite 1200
       Glendale, California 91210-1219
   6   Tel:(818) 545-1925; Fax: (818) 545-1937
       Attorneys for County of Ventura, Ventura County Sheriff’s Office, and Sheriff Ayub
   7
   8 Peter G. Bertling (SBN 131602)
     peter@bertlinglawgroup.com
   9 Jemma Parker Saunders (SBN 227962)
     jemma@bertlinglawgroup.com
  10 BERTLING LAW GROUP, INC.
     15 West Carrillo Street, Suite 100
  11 Santa Barbara, CA 93101-8215
     Direct: 805-456-2734; Fax: (805) 962-0722
  12 Attorney for CFMG, AKA CMGC, Wellpath, Taylor Fithian, M.D., Paul Adler, D.O.,
     Ronald Pollack, M.D., Kip Hallman, Elaine Hustedt, and Mahsa Chadorchi
  13
  14 Brian L. Hoffman (SBN 150824)
     bhoffman@wshblaw.com
  15 Maxim Latman (SBN 296648)
     mlatman@wshblaw.com
  16 WOOD, SMITH, HENNING & BERMAN LLP
     10960 Wilshire Blvd., 18 Floor
  17 Los Angeles, CA 90024
     Tel: 310-481-7600; Fax: 310-481-7650
  18 Attorney for Dr. Nitin Nanda
  19
  20
       1.    A.        PURPOSES AND LIMITATIONS
  21
             Discovery in this action is likely to involve production of confidential,
  22
       proprietary, or private information for which special protection from public disclosure
  23
       and from use for any purpose other than prosecuting this litigation may be warranted.
  24
       Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  25
  26
                                              3
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 4 of 25 Page ID #:1711




   1 Stipulated Protective Order. The parties acknowledge that this Order does not confer
   2 blanket protections on all disclosures or responses to discovery, and that the protection
   3 it affords from public disclosure and use extends only to the limited information or
   4 items that are entitled to confidential treatment under the applicable legal principles.
   5        The parties further acknowledge, as set forth in Section 12.3, below, that this
       Stipulated Protective Order does not entitle them to file confidential information under
   6
       seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
   7
       standards that will be applied when a party seeks permission from the court to file
   8
       material under seal.
   9
  10
             B.     GOOD CAUSE STATEMENT
  11
             This action is likely to involve the exchange of documents, items, or materials
  12
     and other information that some of the parties maintain as confidential for which
  13 special protection from public disclosure and from use for any purpose other than
  14 prosecution of this action is warranted. Such confidential and proprietary materials
  15 records contain sensitive and confidential information that derives actual or potential
  16 value from not being generally known to the public and are the subject of reasonable
  17 efforts to maintain their confidentiality. Information produced in response to discovery
  18 requests to other parties may contain confidential or proprietary information, or may
  19 disclose information concerning highly sensitive and confidential financial
  20 information, trade secrets, or other confidential materials, including the sensitive
  21 information of third parties. Such records may include, but may not be limited to:
  22
  23         1) County of Ventura Defendants - Records concerning the overall description,

  24 design and/or layout of the interior of the Ventura County Main Jail (“Pre-Trial
     Detention Facility”) where Decedent was housed, photographs and/or video
  25
  26
                                              4
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 5 of 25 Page ID #:1712




   1 recordings of Decedent’s entrance, housing, and movement throughout the Pre-Trial
   2 Detention Facility, and photographs and/or video recordings of all interior areas within
   3 the Pre-Trial Detention Facility that are not accessible to the general public, including
   4 the overall design and layout of inmate housing units, safety cells, initial intake and
   5 booking areas, special housing units for psychiatric inmates, inmate and security
       personnel movement corridors, and any monitoring stations housed by jail security
   6
       and/or medical staff. The County of Ventura believes, in good faith, that disclosure of
   7
       the above materials concerning or reflective of the design and layout of interior areas
   8
       within the Pre-Trial Detention Facility without a protective order may compromise the
   9
       safety and privacy of Defendants’ employees and third parties, including jail security,
  10
       medical staff, and inmates, and effect the overall operation of the jail. The County of
  11
       Ventura believes, in good faith, that materials that fall within the categories outlined
  12
     above (Page 4, line 24 to page 5, line 6) are the type protected by the Official
  13 Information Privilege, the right to privacy guaranteed in the Federal Constitution and
  14 contemplated by the federal courts based upon a legitimate need for jail security, safety,
  15 privacy, and operational concerns, and thus, are Confidential and protected from public
  16 disclosure.
  17         Additional County of Ventura documents likely to be exchanged include
  18 materials related to or regarding peace officers’ personnel files, records related to third
  19 parties not involved in this litigation (including materials containing sensitive and/or
  20 private information regarding third parties housed at the Ventura County Jail and/or
  21 victims of crime), materials and information concerning the initial intake and
  22 classification and housing of inmates, and portions of County of Ventura policies,
  23 procedures, manuals, and/or training materials that are not publicly available and relate
  24 specifically to jail security, the classification and housing of inmates, and prevention
     of cell assignment manipulations by inmates. Furthermore, Ventura County Sheriff’s
  25
  26
                                              5
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 6 of 25 Page ID #:1713




   1 Office Detention Services Divisional Policy Section 11 Chapter 4, regarding Inmate
   2 Classification and Placement, shall be designated as “CONFIDENTIAL –
   3 ATTORNEYS’ EYES ONLY,” based on its highly confidential nature. The County of
   4 Ventura believes, in good faith, that materials that fall within the categories outlined
   5 above (at Page 5, lines 16-24) are the type protected by the Official Information
       Privilege, the right to privacy guaranteed in the Federal Constitution, First
   6
       Amendment, and contemplated by the federal courts based upon the legitimate need
   7
       for jail security, safety, privacy, and operational concerns, and thus, are Confidential
   8
       and protected from public disclosure.
   9
             2) Defendants CFMG and/or CMGC and/or Wellpath – Records and policies,
  10
       procedures, manuals and or training materials that are not publicly available and may
  11
       be proprietary, investigation materials which may be related to the incident at issue,
  12
     and documents which potentially identify third party private and confidential medical
  13 information. CFMG and/or CMGC and/or Wellpath believe(s), in good faith, that
  14 materials that fall within the categories outlined above are the type protected by the
  15 Official Information Privilege, State and Federal medical privacy statutes including but
  16 not limited to HIPAA and the California Confidential Medical Information Act
  17 (CMIA) and thus, are Confidential and protected from public disclosure.
  18         Accordingly, to expedite the flow of information, to facilitate the prompt
  19 resolution of disputes over confidentiality of discovery materials, to adequately protect
  20 information the parties are entitled to keep confidential, to ensure that the parties are
  21 permitted reasonable necessary uses of such material in preparation for and in the
  22 conduct of trial, to address their handling at the end of the litigation, and serve the ends
  23 of justice, a protective order for such information is justified in this matter.
            It is the intent of the parties that information will not be designated as
  24
     confidential for tactical reasons and that nothing be so designated without good faith
  25
  26
                                              6
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 7 of 25 Page ID #:1714




   1 belief that it has been maintained in a confidential, non-public manner, and there is
   2 good cause why it should not be part of the public record of this case.
   3
   4 2.      DEFINITIONS

   5         2.1 Action: Estate of Andrew Ricardez, et al. v. County of Ventura, et al. Case

   6 Number 2:20-cv-00079-JFW (ASx).
   7     2.2 Challenging Party: a Party or Non-Party that challenges the designation of

   8 information or items under this Order.
   9         2.3 “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
  10 Information or Items: information (regardless of how it is generated, stored or
  11 maintained) or tangible things that qualify for protection under Federal Rule of Civil
  12 Procedure 26(c), and as specified above in the Good Cause Statement.
  13         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  14 support staff).
  15
             2.5 Designating Party: a Party or Non-Party that designates information or items
  16
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
  17
     “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
  18
             2.6 Disclosure or Discovery Material: all items or information, regardless of the
  19
     medium or manner in which it is generated, stored, or maintained (including, among
  20
     other things, testimony, transcripts, and tangible things), that are produced or generated
  21
     in disclosures or responses to discovery in this matter.
  22
             2.7 Expert: a person with specialized knowledge or experience in a matter
  23
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  24
     expert witness or as a consultant in this Action.
  25
  26
                                              7
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 8 of 25 Page ID #:1715




   1        2.8 House Counsel: attorneys who are employees of a party to this Action. House

   2 Counsel does not include Outside Counsel of Record or any other outside counsel.
   3        2.9 Non-Party: any natural person, partnership, corporation, association, or other
   4 legal entity not named as a Party to this action.
   5        2.10 Outside Counsel of Record: attorneys who are not employees of a party to
   6 this Action but are retained to represent or advise a party to this Action and have
   7 appeared in this Action on behalf of that party or are affiliated with a law firm which
   8 has appeared on behalf of that party, and includes support staff.
   9        2.11 Party: any party to this Action, including all of its officers, directors,
  10 employees, consultants, retained experts, and Outside Counsel of Record (and their
  11 support staffs).
  12        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  13 Discovery Material in this Action.
  14
            2.13 Professional Vendors: persons or entities that provide litigation support
  15
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
  16
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  17
     their employees and subcontractors.
  18
            2.14 Protected Material: any Disclosure or Discovery Material that is designated
  19
     as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
  20
  21        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material

  22 from a Producing Party.
  23       2.16 “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” materials may be

  24 provided only to Counsel, Outside Counsel of Record and House Counsel (as well as
  25
  26
                                              8
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 9 of 25 Page ID #:1716




   1 their support staff), as defined herein and to Experts as defined in section 2.7 herein,
   2 after the Execution of the attached Exhibit “A”, Agreement to Be Bound.
   3
   4 3.      SCOPE

   5         The protections conferred by this Stipulation and Order cover not only Protected

   6 Material (as defined above), but also (1) any information copied or extracted from
   7 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   8 Material; and (3) any testimony, conversations, or presentations by Parties or their
   9 Counsel that might reveal Protected Material.
  10         Any use of Protected Material at trial or in conjunction with dispositive motions

  11 shall be governed by the orders of the trial judge. This Order does not govern the use
  12 of Protected Material at trial or in conjunction with dispositive motions. Should a Party
  13 wish to utilize Confidential Information, whose designation has not been withdrawn or
  14 ruled upon by the Court as set forth in Section 6, below, in conjunction with the filing
  15 of or opposition to a dispositive motion, all reasonable steps to maintain its
  16 confidentiality during such use shall be taken, including but not limited to redaction
  17 and/or filing documents and materials under seal as set forth in Section 12.3 below and
  18 Section 9 of the Court’s Standing Order (Docket No. 11).
  19
  20 4.      DURATION
  21         Even after final disposition of this litigation, the confidentiality obligations
  22 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  23 in writing or a court order otherwise directs. Final disposition shall be deemed to be
  24 the later of (1) dismissal of all claims and defenses in this Action, with or without
  25 prejudice; and (2) final judgment herein after the completion and exhaustion of all
  26
                                              9
  27   JOINT STIPULATION FOR A PROTECTIVE ORDER
       2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 10 of 25 Page ID #:1717




    1 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
    2 for filing any motions or applications for extension of time pursuant to applicable law.
    3
    4 5.      DESIGNATING PROTECTED MATERIAL

    5         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each

    6 Party or Non-Party that designates information or items for protection under this Order
    7 must take care to limit any such designation to specific material that qualifies under
    8 the appropriate standards. The Designating Party must designate for protection only
    9 those parts of material, documents, items, or oral or written communications that
  10 qualify so that other portions of the material, documents, items, or communications for
  11 which protection is not warranted are not swept unjustifiably within the ambit of this
  12 Order.
  13       Mass, indiscriminate, or routinized designations are prohibited. Designations

  14 that are shown to be clearly unjustified or that have been made for an improper purpose
  15 (e.g., to unnecessarily encumber the case development process or to impose
  16 unnecessary expenses and burdens on other parties) may expose the Designating Party
  17 to sanctions.
  18          If it comes to a Designating Party’s attention that information or items that it
  19 designated for protection do not qualify for protection, that Designating Party must
  20 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  21          5.2 Manner and Timing of Designations. Except as otherwise provided in this
  22 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
  23 or ordered, Disclosure or Discovery Material that qualifies for protection under this
  24 Order must be clearly so designated before the material is disclosed or produced.
  25          Designation in conformity with this Order requires:
  26
                                               10
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 11 of 25 Page ID #:1718




    1         (a)   For information in documentary form (e.g., paper or electronic

    2         documents, but excluding transcripts of depositions or other pretrial or trial

    3         proceedings), that the Producing Party affix at a minimum, the legend

    4         “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”

    5         (hereinafter   “CONFIDENTIAL           legend”     or    “CONFIDENTIAL           -

    6         ATTORNEYS’ EYES ONLY” legend), to each page that contains protected

    7         material. If only a portion or portions of the material on a page qualifies for

    8         protection, the Producing Party also must clearly identify the protected

    9         portion(s) (e.g., by making appropriate markings in the margins).

  10                A Party or Non-Party that makes original documents available for

  11          inspection need not designate them for protection until after the inspecting Party

  12          has indicated which documents it would like copied and produced. During the

  13          inspection and before the designation, all of the material made available for

  14          inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

  15          identified the documents it wants copied and produced, the Producing Party must

  16          determine which documents, or portions thereof, qualify for protection under
  17          this Order. Then, before producing the specified documents, the Producing
  18          Party must affix the “CONFIDENTIAL legend” or “CONFIDENTIAL -
  19          ATTORNEYS’ EYES ONLY legend” to each page that contains Protected
  20          Material. If only a portion or portions of the material on a page qualifies for
  21          protection, the Producing Party also must clearly identify the protected
  22          portion(s) (e.g., by making appropriate markings in the margins).
  23          (b)   For testimony given in depositions that the Designating Party identify the
  24          Disclosure or Discovery Material on the record as CONFIDENTIAL or
  25
  26
                                               11
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 12 of 25 Page ID #:1719




    1         CONFIDENTIAL - ATTORNEYS’ EYES ONLY, before the close of the

    2         deposition all protected testimony.

    3         (c)   For information produced in some form other than documentary and for

    4         any other tangible items, that the Producing Party affix in a prominent place on

    5         the exterior of the container or containers in which the information is stored the

    6         legend “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEYS’ EYES

    7         ONLY.” If only a portion or portions of the information warrants protection, the

    8         Producing Party, to the extent practicable, shall identify the protected portion(s).

    9         (d)   In the case of depositions, Designating Party may designate any portion

  10          of the deposition testimony given regarding the CONFIDENTIAL Information

  11          or CONFIDENTIAL - ATTORNEYS’ EYES ONLY Information in this

  12          litigation as CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS’ EYES

  13          ONLY in this litigation as Confidential Information orally during the deposition.

  14          Any questions intended to elicit testimony regarding the contents of the

  15          CONFIDENTIAL Information or CONFIDENTIAL - ATTORNEYS’ EYES

  16          ONLY Information in this litigation as CONFIDENTIAL or CONFIDENTIAL
  17          - ATTORNEYS’ EYES ONLY shall be conducted only in the presence of
  18          persons authorized to review the CONFIDENTIAL Information or
  19          CONFIDENTIAL - ATTORNEYS’ EYES ONLY Information in this litigation
  20          as CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS’ EYES ONLY as
  21          provided in this Order as outlined in Section 7.2. The portions of the deposition
  22          transcript containing such questions and testimony shall be subject to the same
  23          protections and precautions applicable to the CONFIDENTIAL and
  24          CONFIDENTIAL - ATTORNEYS’ EYES ONLY Information.
  25          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
  26
                                               12
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 13 of 25 Page ID #:1720




    1 to designate qualified information or items does not, standing alone, waive the
    2 Designating Party’s right to secure protection under this Order for such material. Upon
    3 timely correction of a designation, the Receiving Party must make reasonable efforts
    4 to assure that the material is treated in accordance with the provisions of this Order.
    5
    6 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

    7        6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation

    8 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
    9      6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute

  10 resolution process set forth in the Court's Procedures and Schedules.                See

  11 http://www.cacd.uscourts.gov/honorable-alka-sagar.
  12         6.3 Burden. The burden of persuasion in any such challenge proceeding shall be

  13 on the Designating Party. Frivolous challenges, and those made for an improper
  14 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
  15 may expose the Challenging Party to sanctions. Unless the Designating Party has
  16 waived or withdrawn the confidentiality designation, all parties shall continue to afford
  17 the material in question the level of protection to which it is entitled under the
  18 Producing Party’s designation until the Court rules on the challenge.
  19
  20 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
  21          7.1 Basic Principles. A Receiving Party may use Protected Material that is
  22 disclosed or produced by another Party or by a Non-Party in connection with this
  23 Action only for prosecuting, defending, or attempting to settle this Action. Such
  24 Protected Material may be disclosed only to the categories of persons and under the
  25 conditions described in this Order. When the Action has been terminated, a Receiving
  26
                                               13
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 14 of 25 Page ID #:1721




    1 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
    2       Protected Material must be stored and maintained by a Receiving Party at a

    3 location and in a secure manner that ensures that access is limited to the persons
    4 authorized under this Order.
    5         7.2 Disclosure of “CONFIDENTIAL and CONFIDENTIAL - ATTORNEYS’

    6 EYES ONLY” Information or Items. Unless otherwise ordered by the court or
    7 permitted in writing by the Designating Party, a Receiving Party may disclose any
    8 information or item designated “CONFIDENTIAL” only to:
    9       (a) The Receiving Party’s Outside Counsel of Record in this Action, as well

  10          as employees of said Outside Counsel of Record to whom it is reasonably

  11          necessary to disclose the information for this Action;

  12          (b)   The officers, directors, and employees (including House Counsel) of the

  13          Receiving Party to whom disclosure is reasonably necessary for this Action;

  14          (c)   Experts (as defined in this Order) of the Receiving Party to whom

  15          disclosure is reasonably necessary for this Action and who have signed the

  16          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17          (d)   The court and its personnel;
  18          (e)   Court reporters, deposition videographers, and their staff;
  19          (f)   professional jury or trial consultants, mock jurors, and Professional
  20          Vendors to whom disclosure is reasonably necessary for this Action and who
  21          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22          (g)   The author or recipient of a document containing the information or a
  23          custodian or other person who otherwise possessed or knew the information;
  24          (h)   During their depositions, witnesses, and attorneys for witnesses, in the
  25         Action to whom disclosure is reasonably necessary provided:
  26
                                               14
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 15 of 25 Page ID #:1722




    1               (1)    The deposing party requests that the witness sign the form attached

    2               as Exhibit A hereto; and

    3               (2)    They will not be permitted to keep any confidential information

    4               unless they sign the “Acknowledgment and Agreement to Be Bound”

    5               (Exhibit A), unless otherwise agreed by the Designating Party or ordered

    6               by the court. Pages of transcribed deposition testimony or exhibits to

    7               depositions that reveal Protected Material may be separately bound by the

    8               court reporter and may not be disclosed to anyone except as permitted

    9               under this Stipulated Protective Order; and

  10          (i)   Any mediator or settlement officer, and their supporting personnel,

  11          mutually agreed upon by any of the parties engaged in settlement discussions.

  12 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

  13          OTHER LITIGATION

  14          If a Party is served with a subpoena or a court order issued in other litigation that

  15 compels disclosure of any information or items designated in this Action as
  16 “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” that
  17 Party must:
  18       (a) Promptly notify in writing the Designating Party. Such notification shall
  19          include a copy of the subpoena or court order;
  20          (b)   Promptly notify in writing the party who caused the subpoena or order to
  21          issue in the other litigation that some or all of the material covered by the
  22          subpoena or order is subject to this Protective Order. Such notification shall
  23          include a copy of this Stipulated Protective Order; and
  24          (c)   Cooperate with respect to all reasonable procedures sought to be pursued
  25          by the Designating Party whose Protected Material may be affected.
  26
                                               15
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 16 of 25 Page ID #:1723




    1               If the Designating Party timely seeks a protective order, the Party served

    2         with the subpoena or court order shall not produce any information designated

    3         in this action as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’

    4         EYES ONLY,” before a determination by the court from which the subpoena

    5         or order issued, unless the Party has obtained the Designating Party’s

    6         permission. The Designating Party shall bear the burden and expense of seeking

    7         protection in that court of its confidential material and nothing in these

    8         provisions should be construed as authorizing or encouraging a Receiving Party

    9         in this Action to disobey a lawful directive from another court.

  10
  11 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

  12          IN THIS LITIGATION

  13          (a)   The terms of this Order are applicable to information produced by a Non-

  14 Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL -
  15 ATTORNEYS’ EYES ONLY.”              Such information produced by Non-Parties in
  16 connection with this litigation is protected by the remedies and relief provided by this
  17 Order. Nothing in these provisions should be construed as prohibiting a Non-Party
  18 from seeking additional protections.
  19       (b) In the event that a Party is required, by a valid discovery request, to
  20 produce a Non-Party’s confidential information in its possession, and the Party is
  21 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
  22 information, then the Party shall:
  23                (1)    Promptly notify in writing the Requesting Party and the Non-Party
  24 that some or all of the information requested is subject to a confidentiality agreement
  25 with a Non-Party;
  26
                                               16
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 17 of 25 Page ID #:1724




    1               (2)   Promptly provide the Non-Party with a copy of the Stipulated

    2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
    3 specific description of the information requested; and
    4               (3)   Make the information requested available for inspection by the

    5 Non-Party, if requested.
    6      (c) If the Non-Party fails to seek a protective order from this court within 14

    7 days of receiving the notice and accompanying information, the Receiving Party may
    8 produce the Non-Party’s confidential information responsive to the discovery request.
   9 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  10 any information in its possession or control that is subject to the confidentiality
  11 agreement with the Non-Party before a determination by the court. Absent a court order
  12 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
  13 in this court of its Protected Material.
  14
  15 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

  16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  17 Protected Material to any person or in any circumstance not authorized under this
  18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  19 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  20 all unauthorized copies of the Protected Material, (c) inform the person or persons to
  21 whom unauthorized disclosures were made of all the terms of this Order, and (d)
  22 request such person or persons to execute the “Acknowledgment and Agreement to Be
  23 Bound” that is attached hereto as Exhibit A.
  24 ///
  25 ///
  26
                                               17
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 18 of 25 Page ID #:1725




    1 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

    2         PROTECTED MATERIAL

    3         When a Producing Party gives notice to Receiving Parties that certain

    4 inadvertently produced material is subject to a claim of privilege or other protection,
    5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    7 may be established in an e-discovery order that provides for production without prior
    8 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    9 parties reach an agreement on the effect of disclosure of a communication or
  10 information covered by the attorney-client privilege or work product protection, the
  11 parties may incorporate their agreement in the stipulated protective order submitted to
  12 the court.
  13
  14 12.      MISCELLANEOUS

  15          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16 person to seek its modification by the Court in the future.
  17       12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18 Protective Order no Party waives any right it otherwise would have to object to
  19 disclosing or producing any information or item on any ground not addressed in this
  20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21 ground to use in evidence of any of the material covered by this Protective Order.
  22          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
  23 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
  24 under seal pursuant to a court order authorizing the sealing of the specific Protected
  25 Material at issue. If a Party's request to file Protected Material under seal is denied by
  26
                                               18
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 19 of 25 Page ID #:1726




    1 the court, then the Receiving Party may file the information in the public record unless
    2 otherwise instructed by the court.
    3
    4 13.    FINAL DISPOSITION

    5         After the final disposition of this Action, as defined in paragraph 4, within 60

    6 days of a written request by the Designating Party, each Receiving Party must return
    7 all Protected Material to the Producing Party or destroy such material. As used in this
    8 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    9 summaries, and any other format reproducing or capturing any of the Protected
  10 Material. Whether the Protected Material is returned or destroyed, upon request and/or
  11 notification from the Producing party, the Receiving Party must submit a written
  12 certification to the Producing Party (and, if not the same person or entity, to the
  13 Designating Party) by the 60 day deadline that (1) identifies (by category, where
  14 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  15 that the Receiving Party has not retained any copies, abstracts, compilations,
  16 summaries or any other format reproducing or capturing any of the Protected Material.
  17 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
  18 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  19 correspondence, deposition and trial exhibits, expert reports, attorney work product,
  20 and consultant and expert work product, even if such materials contain Protected
  21 Material. Any such archival copies that contain or constitute Protected Material remain
  22 subject to this Protective Order as set forth in Section 4 (DURATION).
  23
  24 14.      Any violation of this Order may be punished by any and all appropriate measures
  25 including, without limitation, contempt proceedings and/or monetary sanctions.
  26
                                               19
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 20 of 25 Page ID #:1727




    1         IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

    2 Dated: June 25, 2020            /s/ Sonia Mercado
    3                                 Sonia Mercado, Attorneys for Plaintiff Angela Perez
    4 Dated: June 25, 2020            /s/ Jennie Hendrickson
    5                                 Jennie Hendrickson, Attorneys for Plaintiffs Estate of
                                      Andrew Ricardez and Rick Ricardez
    6
    7 Dated: June 25, 2020            /s/ James S. Eicher
                                      James S. Eicher, Jr., Attorneys for Defendants
    8                                 County of Ventura, Ventura County Sheriff’s Office,
    9                                 and Sheriff Bill Ayub
  10 Dated: June 26, 2020            /s/ Jemma Parker Saunders
  11                                 Jemma Parker Saunders, Attorneys for Defendants
                                     CFMG (AKA CMGC, Wellpath) Taylor Fithian,
  12                                 M.D., Paul Adler, D.O., Ronald Pollack, M.D., Kip
  13                                 Hallman, Elaine Hustedt, and Mahsa Chadorchi
  14
  15 Dated: June 25, 2020            /s/ Brian Hoffman
                                     Brian L. Hoffman, Attorneys for Defendant
  16                                 Nitin Nanda, M.D.
  17
  18                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  19
  20            -XQH  
        Dated: ________________                        V
                                            _________________________________
  21                                        Honorable Alka Sagar
                                            United States District Court Magistrate Judge
  22
  23
  24
  25
  26
                                               20
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 21 of 25 Page ID #:1728




    1                                       EXHIBIT A

    2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3
    4         I, _____________________________ [print or type full name], of

    5 _________________ [print or type full address], declare under penalty of perjury that
    6 I have read in its entirety and understand the Stipulated Protective Order that was
    7 issued by the United States District Court for the Central District of California on
    8 [date       ] in the case of Estate Of Andrew Ricardez, Deceased, Rick Ricardez, and

   9 Angela Perez v. County Of Ventura; Ventura County Sheriff’s Office; Sheriff Bill
  10 Ayub; California Forensic Medical Group, Inc. (AKA Correctional Medical Group
  11 Companies, Inc. And AKA WELLPATH); H.I.G. Capital, LLC.; Taylor Fithian, M.D.;
  12 Paul Adler, D.O.; Ronald Pollack, M.D.; Nitin Nanda, M.D.; Justin R. Reyna; Kip
  13 Hallman; Elaine Hustedt, Mahsa Chadorchi, and Does 1-10, Case No. 2:20-cv-
  14 00079-JFW (ASx).
  15          I agree to comply with and to be bound by all the terms of this Stipulated

  16 Protective Order and I understand and acknowledge that failure to so comply could
  17 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  18 that I will not disclose in any manner any information or item that is subject to this
  19 Stipulated Protective Order to any person or entity except in strict compliance with
  20 the provisions of this Order.
  21        I further agree to submit to the jurisdiction of the United States District Court
  22 for the Central District of California for the purpose of enforcing the terms of this
  23 Stipulated Protective Order, even if such enforcement proceedings occur after
  24 termination of this action. I hereby appoint __________________________ [print or
  25 type full name] of _______________________________________ [print or type full
  26
                                               21
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 22 of 25 Page ID #:1729




    1 address and telephone number] as my California agent for service of process in
    2 connection with this action or any proceedings related to enforcement of this
    3 Stipulated Protective Order.
    4 Date: ______________________________________
    5 City and State where sworn and signed: ________________________________
    6 Printed name: _______________________________
    7 Signature: __________________________________
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
                                               22
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 23 of 25 Page ID #:1730




    1                             CERTIFICATE OF SERVICE

    2              Estate of Andrew Ricardez, et al. v. County of Ventura, et al.
    3                      USDC Case No. 2:20-cv-00079-JFW (ASx)

    4       I am employed in the County of Ventura, State of California. I am over the age
    5 of 18 and not a party to the within entitled action. My business address is: 4055
      Mission Oaks Blvd., Ste. A, Camarillo, California 93012.
    6
              I served the foregoing document(s) described as JOINT STIPULATED
    7 DISCOVERY PROTECTIVE ORDER on the interested parties in this action as
      follows:
    8
    9                           SEE ATTACHED SERVICE LIST
  10
               MAIL: I enclosed the document(s) in a sealed envelope or package addressed
  11          to the persons at the addresses listed in the Service List and placed the envelope
              for collection and mailing following our ordinary business practices. I am
  12
              readily familiar with the firm’s practice of collection and processing
  13          correspondence for mailing. On the same day that correspondence is place for
              collection and mailing, it is deposited in the ordinary course of business with
  14
              the U.S. Postal Service, in a sealed envelope with postage fully prepaid. I am
  15          aware that on motion of party served, service is presumed invalid if postal
              cancellation date or postage meter date is more than one day after date of deposit
  16
              for mailing an affidavit.
  17
         X    ELECTRONIC SERVICE: Through the CM/ECF filing system.
  18
  19      X FEDERAL: I declare that I am employed in the office of a member of the Bar
        at whose direction service was made.
  20
  21          Executed this 26th day of June, 2020, at Camarillo, California.
  22
  23                                            Regan Arkelin
  24                                           Regan Arkelin

  25
  26
                                               23
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 24 of 25 Page ID #:1731




    1                                   SERVICE LIST

    2     Sonia M. Mercado                          Counsel for Plaintiff Angela Perez,
          Sonia Mercado & Associates                individually and as Successor in
    3
          5711 W. Slauson Avenue, Suite 100         Interest
    4     Culver City, CA 90230
          (310) 410-2981
    5
          (310) 210-4445 cell
    6     Fax: (747) 264-1847
          soniamer2002@yahoo.com
    7
    8     Rocco Zambito, Jr.                        Counsel for Defendants County of
    9     James S. Eicher, Jr.                      Ventura, Ventura County Sheriff’s
          Lawrence Beach Allen & Choi               Department, Ventura County Sheriff
  10      100 W. Broadway, Suite 1200               Bill Ayub
  11      Glendale, CA 91210-0219
          rzambito@lbaclaw.com
  12      jeicher@lbaclaw.com
  13
          Peter G. Bertling                         Counsel for Defendants California
  14      Jemma Parker Saunders                     Forensic Medical Group, Inc. (aka
  15      BERTLING LAW GROUP, INC.                  Correctional Medical Group
          15 W. Carrillo Street, Suite 100          Companies, Inc. and aka Wellpath),
  16      Santa Barbara, CA 93101-8215              Taylor Fithian, M.D., Paul Adler, D.O.,
  17      (805) 879-7558                            Ronald Pollack, M.D., Kip Hallman,
          Fax: (805) 962-0722                       Elaine Hustedt , Mahsa Chadorchi
  18      peter@bertlinglawgroup.com
  19      jemma@bertlinglawgroup.com
          Cyndi@bertlinglawgroup.com
  20      Stephanie@bertlinglawgroup.com
  21
  22
  23
  24
  25
  26
                                               24
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
Case 2:20-cv-00079-JFW-AS Document 122 Filed 06/29/20 Page 25 of 25 Page ID #:1732




    1     Brian L. Hoffman, Esq.                    Counsel for Defendant NITIN
          Maxim Latman, Esq.                        NANDA, M.D.
    2     WOOD. SMITH, HENNING &
    3     BERMAN,
          10960 Wilshire Blvd., 18 Floor
    4     Los Angeles, CA 90024
    5     bhoffman@wshblaw.com
          mlatman@wshblaw.com
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
                                               25
  27    JOINT STIPULATION FOR A PROTECTIVE ORDER
        2:20-cv-00079-JFW (ASx)
  28
